      5:20-cv-01233-JMC         Date Filed 07/29/20      Entry Number 20        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF SOUTH CAROLINA

                                   ORANGEBURG DIVISION

 Markita Slater, individually and as     )          Civil Action No. 5:20-cv-01233-JMC
 mother and natural guardian of P.S.,    )
 a minor under the age of 14,            )
                                         )
                 Plaintiff,              )
                                         )
                vs.                      )             CONSENT ORDER REMANDING
                                         )                       CASE
 Walmart Stores East, LP, Walmart        )
 Supercenter #616, John Doe              )
 Walmart Store Manager, and              )
 John/Jane Doe Walmart Store             )
 Employee(s),                            )
                                         )
                Defendants.              )
                                         )

       This case was originally filed in the Court of Common Pleas for Orangeburg County, South

Carolina on February 27, 2020, and was removed to this Court by defendants on March 31, 2020.

The removal was made pursuant to 28 U.S.C. §§ 1331, 1332, 1441, 1446 and applicable Local

Civil Rules of the United States District Court for the District of South Carolina on the basis that

there was diversity of citizenship among the parties and that the amount in controversy exceeded

Seventy-Five Thousand and No/100ths ($75,000.00) Dollars.

       Through the course of discovery, the parties have agreed that the amount in controversy

does not exceed the sum of $74,999. Under these circumstances, it appears that this case should

be remanded to the Orangeburg County Court of Common Pleas pursuant to 28 U.S.C.A. §

1447(c).

       Therefore, upon the Motion of the parties, it is ordered that this case be remanded to the

Orangeburg County Court of Common Pleas.
     5:20-cv-01233-JMC     Date Filed 07/29/20   Entry Number 20     Page 2 of 2




       IT IS SO ORDERED.
                                                    s/J. Michelle Childs
                                                    The Honorable J. Michelle Childs
                                                    United States District Judge

July 29, 2020

Columbia, South Carolina




                                         2
